Dissenting Opinion Wham, J. I do not agree with the result of the majority, and, therefore, respectfully dissent. In my judgment, House Bill No. 552 is an amendatory act, and does not comply with Section 13 of Article IV of the Illinois Constitution of 1870. From a reading of the House Bill and the Court of Claims law, it is apparent that it is intended to amend Section 22 of the Court of Claims law, and the above Constitutional provision, therefore, requires that said section be inserted at length in the new act, which was not done. Section 22 is more than a Statute of Limitations. It is jurisdictional in scope, and provides, as a condition precedent to the bringing of an action, that a complaint must be filed within a certain length of time in order to prevent the barring of the claim. We have interpreted this section as being a jurisdictional provision and a condition of liability. Brown vs. State of Illinois, 17 C.C.R. 79; Rexdall vs. State of Illinois, 19 C.C.R. 171. In fact, we have applied this section even in the absence of respondent raising it. Atkinson vs. State of Illinois, 21 C.C.R. 429. Prior to the enactment of House Bill No. 552, it was the only section of the Court of Claims law setting forth a condition precedent of a jurisdictional nature for the institution of an action in the Court of Claims. House Bill No. 552 imposed an additional condition precedent to the bringing of an action in certain cases. In order to determine what conditions must be complied with in order to prevent an automatic barring of a claim, a party must refer to both Section 22 and House Bill No. 552. Therefore, this Bill is not complete in itself, and does not constitute an entire act of legislation on the subject with which it purports to deal, namely, the law prescribing the conditions precedent, which must be complied with in order to prevent the automatic barring of a claim. People vs. City of Peoria, 374 Ill. 313, cited in the majority opinion, referred to Nelson vs. Hoffman, 314 Ill. 616, which involved a similar question to that presented in the instant case. In the Nelson case, the act under consideration purported to amend the Mortgage Act by adding a section. The prior law provided that a chattel mortgage acknowledged and recorded in accordance with the provisions of the Act would, if bona fide, become good and valid against everyone from the time of filing for record. The amendatory section provided that such mortgage was good and valid from the time of filing for record against everyone, subject, however, that it was not good against the creditors of the mortgagor unless filed for record within ten days after its execution. The court declared the section added to be amendatory to the previous law and unconstitutional. The court stated at pages 618-619: “This amendatory act is exactly the kind of legislation against which Section 13 of Article IV of the Constitution is aimed. It amends Section 4 by reference, only. The subject with which both sections deal is the filing for record of chattel mortgages. No one can tell what is required in that regard except by reading together the two sections, whose intermingled provisions declare the law. The whole subject was covered by Section 4, and the only purpose of Section 4a was to add to Section 4 the requirement that such mortgage should not be valid as against creditors of the mortgagor unless filed for record within ten days of its execution. The constitutional provision in question provides that such amendment shall not be made by reference to the title, only, but the section amended shall be inserted at length in the new act.” I believe that the scope of the word “subject”, referred to in Nelson vs. Hoffman and in People vs. City of Peoria, must be given a broader meaning than applied in the majority opinion. To me, the requirement that a notice of intention to file a claim must be filed within six months after an injury in order to prevent a barring of the claim pertains to the same subject of the prior provision, namely, Section 22, requiring the filing of the claim within a certain length of time after its accrual in order to prevent a barring of the claim. True, one provision provides for filing a notice and the other for filing a complaint. They both, however, are jurisdictional requirements dealing with the subject matter of instituting actions in the Court of Claims in such a manner as to prevent those actions from being automatically barred. It is also significant to note that, when House Bill No. 552 was enacted, the Court of Claims Law consisted of sections numbered 1 to 24, inclusive. Bather than designating the new matter set forth in House Bill No. 552 as Section 25 of the Court of Claims Law, it was designated in said Bill as Sections 22-1 and 22-2. This would seem to indicate that the bill was intended as an amendment to Section 22 rather than as a separate independent provision of the law. Then, too, the wording of the Bill itself also indicates that it is an amendatory act. Section 2 of the act reads as follows: “The amendatory act shall apply only to causes of action accruing after the effective date of this amendatory act.” Taking all of the above matters together, I believe that House Bill No. 552 does not comply with the constitutional provisions above quoted, and that respondent’s motion to strike the complaint for failure to give the notice, as required by the statute, should be overruled.